          Case 1:21-cv-00129-PAE Document 16 Filed 02/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MAHATTAN DIVISION
_____________________________________x

CHRISTOPHER POLK,
individually, and on behalf of all others
similarly situated,
                       Plaintiff,                     Case No.: 1:21-cv-00129-PAE

v.



DEL GATTO, INC.,

                       Defendant.

_____________________________________x


     DEFENDANT’S NOTICE OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       PLEASE TAKE NOTICE that upon the accompany declaration of Joshua Opperman, the

exhibits appended thereto, the accompanying memorandum of law, and upon all prior proceedings,

pleadings and filings in this action, defendant Del Gatto, Inc. respectfully moves this Court, before

the Honorable Paul A. Engelmayer at the United States Courthouse for the Southern District of

New York, Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007, Courtroom 1305, under Federal Rule of Civil Procedure 12(b)(1) and (6) that this Court

grant defendant’s motion to dismiss Plaintiff, Christopher Polk’s complaint in its entirety, along

with such other and further relief as the Court may deem just and proper;

       PLEASE TAKE FURTHER NOTICE that in accordance with Local Civil Rule 6.1(b);

opposing papers shall be served within fourteen (14) days after service of moving papers, and reply

papers, if any, shall be served within seven (7) days after service of the opposing papers.
        Case 1:21-cv-00129-PAE Document 16 Filed 02/24/21 Page 2 of 3




DATE: February 24, 2021
       Rockville Centre, New York

                                    Respectfully submitted,

                                    /s/ Paul M. O’Brien       (PO 1990)
                                    Paul M. O’Brien
                                    Moish E. Peltz

                                    FALCON RAPPAPORT & BERKMAN PLLC
                                    265 Sunrise Highway, Suite 50
                                    Rockville Centre, New York 11570

                                    1185 Avenue of the Americas, Third Floor
                                    New York, New York 10036
                                    Counsel for Defendant




                                       2
         Case 1:21-cv-00129-PAE Document 16 Filed 02/24/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing is being served this 24th day
of February, 2021, on all parties or counsel of record in the manner specified on the Service List
below.

                                             /s/ Paul M. O’Brien

 Brian R. Morrison, Esq.
 Tadler Law LLP
 One Pennsylvania Plaza, 36th Fl.
 New York, NY 11361
 (via ECF)

 Brian W. Warwick
 Varnell & Warwick
 1101 E. Cumberland Avenue
 Suite 201H-105
 Tampa, Florida 33602
 (via ECF)

 Christopher Brochu
 Law Office of Christopher J. Brochu PLLC
 841 Prudential Drive
 Suite 1200
 Jacksonville, Florida 32207
 (via ECF)

 Matthew Peterson
 1101 E. Cumberland Avenue
 Suite 201H-105
 Tampa, Florida 33602
 (via ECF)




                                                3
